          Case 1:19-cr-00560-JGK Document 29 Filed 03/30/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     March 30, 2020

BY ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jameel Alsaedi, 19 Cr. 560 (JGK)

Dear Judge Koeltl:

       A status conference presently is scheduled for April 6, 2020, at 4:30 p.m. Due to the
COVID-19 pandemic and the additional time that the defendant and his counsel require to review
the discovery materials in this case, the Government respectfully requests, jointly with the
defendant, that the Court reschedule the status conference to a date and time convenient to the
Court on or after June 1, 2020.

        Time presently is excluded under the Speedy Trial Act until April 6, 2020. The
Government further respectfully requests, with the consent of the defendant, that time be excluded
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from April 6, 2020, until the date of the
rescheduled conference, to permit the defendant and his counsel to complete their review of the
discovery materials in this case and allow the parties to discuss a potential pretrial resolution of
the case.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                       By:
                                               Mollie Bracewell
                                               Robert B. Sobelman
                                               Assistant United States Attorneys
                                               (212) 637-2218/2616

 cc: Ezra Spilke, Esq. (by ECF)
